      Case: 5:18-cr-00111-DAP Doc #: 52 Filed: 08/18/20 1 of 2. PageID #: 310




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


   UNITED STATES OF AMERICA,
                                                   )
                        Plaintiff,                 )   CASE NO: 5:18-CR-111
                                                   )
            v.                                     )   Judge Dan Aaron Polster
                                                   )
   JOHNNY C. BROWN, JR.,                           )   OPINION AND ORDER
                                                   )
                        Defendant.                 )
                                                   )

       Before the Court is Defendant Johnny C. Brown, Jr.’s Emergency Motion for

Compassionate Release/ Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A), Doc #: 51.

For the following reasons, Brown’s Motion is DENIED.

       I.        Background

       Brown pleaded guilty to conspiracy to distribute methamphetamine in violation of 21

U.S.C. §§ 841, 846, and subsequently was sentenced to 57 months in the custody of the Bureau of

Prisons. Doc. #: 34. Brown currently is held at Federal Correctional Institute Morgantown (“FCI

Morgantown”) and has an expected release date of May 17, 2023.

       Brown first filed a motion for compassionate release on May 4, 2020. Doc. #: 45. This

Court denied Brown’s Motion because he failed to satisfy the exhaustion requirement in 18 U.S.C.

§ 3582(c)(1)(A). Doc. #: 48. After satisfying the exhaustion requirement, Brown renewed his

request for compassionate release. Doc. #: 49. This Court denied the second Motion, finding

sentence reduction is not appropriate considering the sentencing factors in 18 U.S.C. § 3553(a).

Doc. #: 50 at 2–3. Brown now again asks the Court to reduce his sentence so that he may be

released. Doc. #: 51.
                                               1
       Case: 5:18-cr-00111-DAP Doc #: 52 Filed: 08/18/20 2 of 2. PageID #: 311




        II.    Discussion

        Under § 3582(c)(1)(A)(i), before granting a sentence modification a court must find:

(1) extraordinary and compelling reasons warrant a sentence modification; (2) the defendant is not

a danger to the safety of any other person or the community; and (3) the reduction is appropriate

considering the § 3553(a) factors. See United States v. Hardin, No. 19-cr-240, Doc. #: 25 at 4

(N.D. Ohio May 22, 2020). This Court already has determined reduction is not appropriate

considering the § 3553(a) factors and therefore Brown does not satisfy § 3582(c)(1)(A)(i). Doc.

#: 50. Nothing in Brown’s instant Motion changes this conclusion.

        Generally, § 3553(a) factors favor release when a high-risk defendant being held in a prison

experiencing a severe COVID-19 outbreak has less than a year of their sentence remaining, United

States v. Hardin, No. 1:19cr240, 2020 U.S. Dist. LEXIS 90855, at *10 (N.D. Ohio Apr. 7, 2020).

As the Court already has stated, because Brown has more than a year of his sentence remaining,

reduction is not appropriate. Doc. #: 50 at 2. Moreover, the only new, possibly relevant fact Brown

presents in his Motion is that there is now one confirmed case of COVID-19 in a staff member at

FCI Morgantown. Doc. #: 51 at 13. According to the BOP website, that staff member has

recovered, and no additional cases have been reported. Covid-19 Coronavirus, FEDERAL BUREAU

OF   PRISONS, https://www.bop.gov/coronavirus/ (last visited Aug. 18, 2020). Thus, the Court

declines to find FCI Morgantown is experiencing a severe outbreak.

        III.   Conclusion

        For the above reasons, Brown’s Motion, Doc. #: 51, is DENIED.

        IT IS SO ORDERED.

                                                  /s/ Dan Aaron Polster August 18, 2020___
                                                  Dan Aaron Polster
                                                  United States District Judge



                                                 2
